Citation Nr: 0406516	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  96-27 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a previously disallowed claim of entitlement to service 
connection for a back disability.

2.  Entitlement to a compensable evaluation for postoperative 
residuals of a right inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1944 to March 1946 and from November 1950 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996 and October 1996 rating 
decisions by the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 2000, the Board remanded the case to the RO 
to allow the veteran an opportunity to present testimony at a 
Board hearing.  In correspondence dated in November 2000 the 
veteran expressed a desire to appear before a hearing officer 
at the RO instead of a Board hearing; however, VA records 
show he failed to appear at a scheduled hearing in January 
2001.  The Board finds his request for a personal hearing has 
been withdrawn.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
duty to notify provisions apply in the instant case; however, 
the duty to assist provisions do not apply until a previously 
denied claim has been reopened.  38 U.S.C.A. § 5103A(f).  The 
regulations implementing the VCAA also include a new 
definition of new and material evidence, but that provision 
applies only to petitions to reopen filed on or after August 
29, 2001.  Hence, it does not apply in the instant case.

A review of the record indicates the veteran has not been 
adequately notified of the VCAA as it applies to his present 
appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Although correspondence addressing the VCAA 
was provided to the veteran in August 2001, it did not notify 
him of the information and evidence not of record necessary 
to substantiate the claims, of the information and evidence 
VA would seek to provide, of the information and evidence he 
was expected to provide, or request that he provide any 
evidence in his possession pertaining to the claims.  In 
fact, the correspondence provided only cursory information as 
to his new and material evidence claim and no notice of the 
information and evidence required to substantiate his 
increased rating claim.  Therefore, the Board finds 
additional development is required prior to appellate review.

The Board notes the revised VCAA duty to assist, except as 
noted above, requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability 
compensation requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  See 38 C.F.R. § 3.159.  As the record shows the 
veteran last underwent a VA compensation examination 
pertinent to his service-connected postoperative residuals of 
a right inguinal hernia in January 1996, an additional VA 
examination should be obtained for an adequate determination 
of the increased rating issue on appeal.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claims.

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment received for a back 
disability or postoperative residuals of 
a right inguinal hernia since December 
1995.  The RO should obtain complete 
copies of all records of such treatment 
(not already in the claims folder) from 
all identified sources.  

3.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to the current nature and 
severity of his service-connected 
postoperative residuals of a right 
inguinal hernia.  The claims folder must 
be available to, and reviewed by, the 
examiner.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  Whether or not any 
additional evidence or information is 
received, the RO should re-adjudicate the 
claims.  If the benefit sought remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




